    Case 3:20-cv-00476-S-BH Document 44 Filed 07/13/20                     Page 1 of 3 PageID 263




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

    TODD MICHAEL TOMASELLA on                        §
    behalf of the ESTATE OF TODD                     §
    MICHAEL TOMASELLA,                               §
                                                     §
              Plaintiffs,                            §
                                                     §       NO. 3:20-CV-0476-S
    v.                                               §
                                                     §
    WARREN K. PAXTON, JR. KAUFMAN                    §
    COUNTY TEXAS, DIVISION OF CHILD                  §
    SUPPORT, KAUFMAN COUNTY CHILD                    §
    SUPPORT, 88TH DISTRICT COURT,                    §
    RUTH BLAKE, CASEY BLAIR, BRYAN                   §
    W. BEAVERS,                                      §
                                                     §
             Defendants.                             §

               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS

            COME NOW, Defendants Bryan Beavers and Rhonda Hughey (“Defendants”), by and

     through their counsel of record, and file this Reply in Support of their Motion to Dismiss and

     respectfully show the following:

            Plaintiff’s Combined Response to Defendants’ Motion to Dismiss does nothing to save

     his claims against Defendants from being dismissed. First, Plaintiff has not and cannot allege

     any act or omission by these Defendants, the current Sheriff and District Clerk of Kaufman

     County, Texas, respectively, that would constitute a violation of his constitutional rights.

     Second, Plaintiff has failed to show that his claims against Defendants have been timely

     brought, or that there is some exception that would toll the limitations period. Third, Plaintiff’s

     response fails to show why the Rooker-Feldman doctrine does not operate to bar his claims.

            The Court should also deny Plaintiff’s alternative Motion to File First Amended

     Complaint. While the Federal Rules of Civil Procedure are liberally applied to allow amended

1

010-9094-2068/1/AMERICAS
    Case 3:20-cv-00476-S-BH Document 44 Filed 07/13/20                  Page 2 of 3 PageID 264



    pleadings, Plaintiff simply cannot allege any cognizable claim against Defendants. Indeed,

    Plaintiff’s Proposed First Amended Complaint adds nothing that would support a finding of

    liability against either of the Defendants.

            WHEREFORE, based on the foregoing and for the reasons described in their Brief

    (Doc. 28 and Supplement Brief (Doc. 34), Defendants Beavers and Hughey pray that the Court

    dismisses Plaintiff’s claims against them and for such other relief to which they may be

    entitled.



                                                  Respectfully submitted,

                                                  /s/ S. Cass Weiland
                                                  S. Cass Weiland
                                                  State Bar No. 21081300
                                                  Robert A. Hawkins
                                                  State Bar No. 00796726
                                                  SQUIRE PATTON BOGGS LLP
                                                  2000 McKinney Ave., Suite 1700
                                                  Dallas, Texas 75201
                                                  (214) 758-1500
                                                  (214) 758-1550 (fax)
                                                  cass.weiland@squirepb.com
                                                  robert.hawkins@squirepb.com

                                                  ATTORNEYS FOR DEFENDANTS
                                                  BRYAN BEAVERS AND RHONDA HUGHEY




2

010-9094-2068/1/AMERICAS
    Case 3:20-cv-00476-S-BH Document 44 Filed 07/13/20                  Page 3 of 3 PageID 265



                                 CERTIFICATE OF SERVICE

         I certify that on July 13, 2020, a true and correct copy of the foregoing was served on pro

se Plaintiff via certified mail, return-receipt requested, and via the Court’s electronic filing system

if a participating recipient.

                                  Todd Michael Tomasella
                                  9201 Warren Parkway, #200
                                  Frisco, TX 75035


                                               /s/ S. Cass Weiland
                                               S. Cass Weiland




3

010-9094-2068/1/AMERICAS
